Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 25, 2022

                                     No. 04-21-00573-CR

                               Richard Dino GONZALES, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B17670
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER

        After consideration, we GRANT appellant’s Second Motion for Extension of Time to
File Appellant’s Brief. Appellant’s brief is due on or before April 8, 2022. Further extensions
of time will be disfavored.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court